Mr. President, may I first of all be allowed to offer my sincere congratulations, and those of the Government and delegation of Malta, on your unanimous election as President of the twenty-seventh session of the General Assembly? Your election to this high office is not only an honor to your great country, Poland, with which my country is proud to share many ties and common aspirations, but is an eloquent tribute to your own statesmanlike qualities. Those qualities have already been amply demonstrated during the short time you have graced the President's chair, and I am convinced that under your continued wise guidance, and with the co-operation of us all, this twenty-seventh session will prove to be one of the most fruitful in the history of the United Nations. As far as my delegation is concerned, you may count on our fullest support and co-operation in the discharge of your onerous duties.
219.	I should also like to offer a warm tribute to our distinguished Secretary-General, since this is my first opportunity to address the Assembly following his unanimous election. As we all know, Mr. Waldheim is well fitted, by temperament, experience, dedication and ability, to serve this Organization with the utmost distinction. To him, too, I pledge the fullest co-operation of my delegation in the performance of his duties.
220.	Every year the leaders and spokesmen of the world's nations gather here from the four corners of the world, and for several weeks these halls resound to the most mellifluous oratory, the most persuasive pleas, the most passionate denunciations all directed towards the most pressing problems facing humanity today. Whether these problems affect some or all of us, whether they are old or new, lasting or fleeting, intractable or seemingly easy of solution, they are all important and must be tackled. That is what this Organization is for.
221.	Sometimes, perhaps, one may be forgiven for wondering whether, after the ritual speeches are over, after the annual crop of resolutions are adopted at the end of the General Assembly's annual session, the' world does not go about its business as if nothing had taken place. This, unfortunately, is an image which has gained ground in recent years and which all of us here, who presumably believe in the United Nations and all that it stands for, must do all we can to combat. But the most effective way to restore the image of the United Nations is also the most difficult: it is, simply, to reach agreement on differences which we have so far been unable to reconcile; it is to place the common interest of mankind before national self-interest; it is voluntarily to surrender some tiny part of that cherished sovereignty which this very Organization is dedicated to uphold. In short, it requires a genuine change of heart, a fresh direction to national wills, and a realization that the world is fast changing. This change is often the result of events which are unplanned, uncoordinated and largely unpredictable in their effects. Such a realization will in turn bring about the inevitable conclusion that the old, time worn responses are no longer adequate and that nationalistic concepts must be reset in an international framework, as befits an intelligent race whose main preoccupation ought to be how to ensure the common survival on this small planet of ours.
222.	'And yet, some encouragement can surely be derived from the events of the past 12 months. These events, some of which at any rate have their roots in the activities of the United Nations, may hopefully signal the first faint beginnings of a new world order based on trust and international co-operation.
223.	Almost a year ago, in this very hall, we took the historic decision that brought the People's Republic of China to its rightful seat [1976th meeting]. Events followed swiftly upon each other, with the historic visits of the President of the United States of America, first to China and later to the Soviet Union. Those visits, and the official declarations to which they gave rise, were a clear indication that the world's largest Powers were moving away from the sterile postures of years of confrontation to a new era of genuine coexistence and co-operation. The reverberations of that historic breaking of the ice have not yet died down, and its effects will continue to permeate the atmosphere of international relations in the years to come.
224.	Also during the past 12 months the world has seen the United States and the Soviet Union conclude an agreement on certain measures with respect to the limitation of strategic offensive arms an initial step, soon, we hope, to be followed by more substantial achievements leading towards eventual disarmament. The entry into force of the treaties signed with the Federal Republic of Germany by the Union of Soviet Socialist Republics and by the Polish People's Republic, together with the conclusion of the Quadripartite Agreement on Berlin of 3 September 1971 and the current moves aimed at normalizing relations between the two German States-both of which, I hope, we shall soon be able to welcome to this Organization-have all contributed to a relaxation of tension in Europe. The next move in this context will be the forthcoming preparatory talks soon to be held in Helsinki leading to a full-scale conference on European security and co-operation.
225.	While we fully support all genuine efforts towards stability and security in Europe, it is our conviction that European security will not be completely achieved unless it is extended to the entire Mediterranean basin and accompanied by economic co-operation with all the countries of the region.
226.	In other parts of the world, we have thankfully seen the end of the bloody fighting on the Indian subcontinent and the emergence of the new nation of Bangladesh. Although conditions in that part of the world have not yet returned to full peace and stability, the necessary foundations have already been laid by the Simla Agreement between India and Pakistan, and it is the hope of my delegation that the next few months will see the way clear to the admission of Bangladesh to this Organization.
227.	Elsewhere in Asia, the continued and growing contacts between North and South Korea afford reasonable grounds for optimism that there, too, the legacy of the cold war has been finally laid aside and the goal of genuine peaceful reunification set up in its stead. It is a matter for regret that, for the second year in succession, this Assembly will not be discussing Korea ^during this session. My delegation had hoped that by joining debate in this forum, the United Nations could have added its positive contribution to the bilateral efforts of the parties directly involved.
228.	No reference to the Far East at this particular time would be complete without mentioning and welcoming the successful visit of the Head of the Japanese Government to Peking. After so many decades of estrangement it is of the utmost significance that the most economically advanced nation in Asia and the most populous nation in the world should have embarked on the path of peaceful co-operation.
229.	If this brief review of positive achievements gives rise to a feeling of optimism, let me say at once that this is overshadowed by the continued persistence of conflict and explosive situations in other areas of the world. In the Middle East, the deadlock which has prevented all efforts for a political solution continues unabated, and the prescription for settlement which is to be found in Security Council resolution 242 (1967) remains unimplemented. My Government reaffirms its conviction that a just and lasting peace in the area can be established only within the framework of that resolution, applied in its entirety; and while we cannot condone the continued occupation of territories by force of arms, we also recognize that each State in the area must have satisfactory guarantees to ensure its independence and territorial integrity. It is indeed sad to have to record that any faint hopes we might have entertained last year have, as a result of recent events, receded into the background. We continue to urge, however, that no effort be spared on the part of all concerned to reactivate the mission of Ambassador Jarring. My country is ready to do all it can, in any way acceptable to the parties to the dispute, in order to promote this objective.
230.	In Indo-China, the horror of a war which has raged for decades continues to devastate the countries of that area. Is it too much to hope that here at least the lessons of the past will be taken to heart and those positive steps taken which alone can lead to a just solution? Lest there be any misunderstanding of Malta's position on this matter, we repeat our call for the cessation of all bombing and the withdrawal of all foreign troops from the area so that all the peoples concerned can freely exercise their right to self-determination and, with their industriousness, wisdom and inexhaustible patience, be enabled finally to turn their talents to the immense task of reconstructing their long- suffering countries.
231.	I turn now to Africa. It is humiliating for this Assembly to have to acknowledge that, despite all the resolutions which have been passed, despite all the obeisances made to the principles of the Charter, millions of people are still groaning under the yoke of colonialism and apartheid, the progressive forces of the world will not for ever tolerate such an iniquitous situation and, if an explosion is not to occur, the consequences of which will be as devastating as they will be unpredictable, the chains of bondage which have been fashioned by the minority racist regimes and which weigh heavily on the conscience of the whole world must come asunder. We accordingly join our voices with those of others who have appealed from this rostrum for the United Nations to give a renewed lead to the cause of eradicating colonialism in all its manifestations from the world scene.
232.	The solution of the political problems to which I have briefly referred will not of itself bring prosperity to the peoples concerned. Political independence of itself is largely devoid of meaning unless it is accompanied by economic independence. My country, in common with other developing countries, has reason to have learned this lesson well. The efforts of this world Organization must continue to be bent towards the creation of a world order which ensures a fair distribution of wealth. The many programmes of the United Nations family which are geared to tackle, on a multilateral basis, such major economic problems as those which relate to trade and development, international monetary stability, the environment, and the equitable exploitation of the resources of the sea-bed must be pursued with vigour and imagination.
233.	Two events which took place this year merit particular attention. The first was the third session of UNCTAD which was held in Santiago in April and May, the other was the United Nations Conference on the Human Environment, held in Stockholm in June.
234.	It is regrettable that the meagre results which emerged from UNCTAD's third session disappointed many of the expectations of the developing countries. The attitude of some of the more affluent nations was unfortunately coloured by considerations of self-interest, narrowly conceived. Such an attitude hardly conforms to the objectives of the International Development Strategy [resolution 2626 (XXV)]. It is no wonder that the poor and the under-privileged are increasingly pointing to the growing gap between intentions and performance, a gap which is ever widening under the pressure of a fast-growing technology. The third session of UNCTAD did, of course, have its positive achievements, notably in the field of international monetary policy, where agreement was reached to associate the developing countries in the negotiations to take place under the auspices of the International Monetary Fund, as well as in the agreement to accord special assistance to the least developed of the developing countries. On the other hand, no solution emerged to the burning problem of ensuring easy access for the manufactured products of the developing countries to the markets of the developed world and to the question of stabilizing commodity prices. This lack of progress on such fundamental issues cannot but engender a feeling of frustration in the third world, and it is certainly no consolation to know that the passage of time can only compound the problems, especially as the inexorable march of technology will tend to make the rich richer and the poor poorer.
235.	In Stockholm, the issues posed by the threat to the human environment for which this same modern technology is so largely responsible were taken up. Malta was one of the first countries to refer to the problems of pollution in relation to the marine environment when it first raised the issue of the sea-bed in this Assembly some years ago. As such, Malta could not fail to take a keen interest, and to participate actively, in the deliberations of the Stockholm Conference. That Conference recognized that different degrees of development pose different threats to the human environment. In the affluent countries the threat to the environment derives from a high level of industrial activity accompanied by a high standard of living, with all its concomitant demands. On the contrary, in the developing countries the threat to the environment arises from conditions of poverty and under-development. It is therefore important that the aspect of development should not be divorced from the continued consideration of the problems of the environment.
236.	In the Mediterranean, an area with which my country is intimately concerned, the problems of pollution derive from each of these two threats. Last July, Malta took the lead in convening a meeting of Mediterranean States  to discuss matters of common concern affecting the Mediterranean, not least the problem of pollution. It is hoped that that initiative will be followed by other concrete steps to strengthen regional co-operation in matters relating to the human environment within the global strategy which was endorsed at Stockholm,  among others.
237.	One of the recommendations made by the Stockholm Conference concerned the establishment of a 54-member Governing Council for Environmental Programs and the creation of a secretariat to service it. The delegation of Malta, on that occasion, offered the capital of my country, Valletta, as a possible site for the environment secretariat. Today, I should like to repeat that offer.
238.	Another field of United Nations activity in which Malta is keenly interested concerns the question of the sea-bed. The Committee on the Peaceful Uses of the Sea-bed and the Ocean Floor beyond the Limits of National Jurisdiction, in the work of which my delegation has participated actively, now approaches a crucial point in its existence. The General Assembly at its present session must review the work of the Committee and decide whether the conference on the law of the sea, tentatively scheduled for 1973 in accordance with resolution 2750 C (XXV), should be convened.
239.	While the delegation of Malta cannot express full satisfaction at the rate of progress of the Committee's work, it recognizes the complex causes, both substantive and organizational, that have made slow progress almost unavoidable. Although progress in the Committee has been slow, we believe that it has been sufficient to justify the convening on schedule of the conference on the law of the sea, particularly in view of the adoption by the Committee at its last session of a list of subjects and issues which will form the basis of discussion at the conference.
240.	The positions of States on many questions relating to the law of the sea continue to remain far apart; yet we cannot afford to delay the forthcoming conference, for technology is advancing rapidly and the possibility is increasing that options will be closed and solutions imposed by those who have superior financial resources and technological capability.
241.	If there is to be an early conference on the law of the sea, the United Nations sea-bed Committee must give its attention not only to negotiation of outstanding issues and to the preparation of draft treaty articles, but also to issues relating to the organization of the conference itself. This will require a broadening of the Committee's mandate, a step which we hope the General Assembly will take at its present session.
242.	One of the items on the agenda of the present session concerns a review of the Charter of the United Nations [item 89]. My delegation is aware of the strong feelings aroused in many quarters by this item, and, to be quite frank, we do not believe that the time is ripe for the Charter to be profitably amended.
243.	If the provisions of the present Charter are consistently violated, it would be naive to expect that an amended Charter would command greater adherence. Different or even improved procedures provide nothing more than a suitable framework for the interplay of national forces. As has been repeatedly stated, what is needed is not new procedures but a new "political will". Procedures in themselves will not function without the willingness to make them work, and, given such willingness, any procedure can be made to work well. None the less, it is pertinent to observe that certain provisions of the Charter not only appear to have outlived their purpose, but could even conceivably be invoked in support of gross violations of international peace and security. This is surely the case with Article 107 and, to a large extent, Article 53 of the Charter.
244.	Another item on our agenda this year which has already engendered considerable feeling is that which our Secretary-General has proposed in connexion with international terrorism [item 92J. The Government and people of
Malta, as befits a civilized country, condemn every act of blind violence, ever}' manifestation of hatred between peoples, every recourse to killing and bloodshed. We are also aware, however, that violence and terrorism are frequently symptoms of a disease. We cannot, therefore, seriously expect that by denouncing or condemning these acts, however deplorable they may be, we shall be making any useful contribution towards the more desirable objective of discovering the cure that will eradicate the disease or even prevent the recurrence of further outbreaks of violence.
245.	Unfortunately, the question of international violence has become entangled with such burning political issues as the conflict between the Arab States and Israel and the struggle against colonialism. In view of what happened recently in Munich and its aftermath, the issue has assumed even more the aspect of an extension of the Middle East dispute, a dispute from which Malta has kept scrupulously aloof and one which we have always deplored as a conflict between our friends. In the circumstances, much as we condemn acts of international violence and terrorism, we do not feel that we should be contributing towards a solution of this problem by denouncing either one side or the other. The road my Government has mapped out for itself does not lead to any denunciations; it only points towards a possible role of mediation by which the two sides may be brought together in search of a just and lasting solution.
246.	In the field of disarmament, progress remains slow and halting, although perhaps there are grounds to hope for more concrete achievements as the spirit of detente gains momentum. Malta certainly welcomes the agreement on the limitation of strategic arms that has been concluded between the United States and the Soviet Union. We hope that this beginning will soon be followed by more significant achievements as a result of continued negotiations between the two Powers. The opening for signature of the new international Convention banning biological weapons signaled another landmark-not so much because of the nature of the weapons that have been banned as of the historical significance of a treaty which for the first time unconditionally bans certain weapons and which for that reason may be called a real disarmament measure.
247.	On the other hand, I should be less than frank if I failed to express the disappointment of my Government that, despite all the efforts of the Conference of the Committee on Disarmament throughout the year, no tangible progress has been recorded on what is widely regarded as the next front that has to crumble if disarmament is ever to have a chance of becoming reality: I refer to a complete ban on all nuclear testing and to the prohibition of chemical weapons. In the view of my delegation, progress on this front is essential if the proposed world disarmament conference is to be assured of a reasonable prospect of success. Similarly, the proposal before us for a declaration on the renunciation of the use of force and the prohibition of the use of nuclear weapons [A/L.676], however appealing it may appear, can hardly be meaningful unless there is a break-through on the important questions of a complete ban on nuclear testing and the prohibition of chemical weapons.
248.	I have left to the end of my statement a brief reference to the policies of the Government of Malta and its preoccupations. In pursuit of its fundamental objective of friendly relations with all States, irrespective of ideology, my Government has during the past 12 months dispatched and received emissaries to and from a large number of countries, with all of which we seek to promote on a bilateral basis a form of collaboration that will be of mutual benefit to our respective peoples. All this Is being done with scrupulous adherence to the principle of non-interference in internal affairs, while at the same time promoting greater international understanding. Especially in the Mediterranean, our relations with all the littoral States are excellent, and we for our part shall continue to strive for their further consolidation. If I single out for mention the very warm relations which Malta enjoys with its immediate neighbors to the north and to tine south, Italy and Libya, it is by no means to belittle others but mainly because, apart from the practical and valued co-operation with these two countries, their symbolic geographical position, as viewed from Malta, portrays our keen interest in promoting a dialog between Europe and Africa which inevitably embraces the Mediterranean.
249.	Last year, from this rostrum [1965th meeting], I spoke of Malta's dedication to the cause of peace in the Mediterranean and expressed our unhappiness at the fact that cruel economic necessity forced us to continue to make available the use of our facilities for military purposes. Since that time there has been a radical change in the contractual basis on which such facilities have continued to be made available. Apart from ensuring adequate compensation for the benefit of our economy, it is important to emphasize, first, that these facilities do not extend to fleets of either of the two super-Powers, which we consider extraneous to the Mediterranean. Secondly and this is of great significance-under no circumstances will such facilities ever be used for offensive purposes against anyone, least of all against our Arab friends. Finally, as my Prime Minister has repeatedly and publicly made clear, the presence of foreign forces in Malta is not intended to last for more than the period stipulated by written agreement, which will come to an end in 1979. By that time we hope to have progressed sufficiently in the restructuring of our economy to be able finally to do away with the necessity of having to host foreign forces under the pressure of sheer economic necessity. To help us achieve that goal, we confidently look to our friends in Europe and elsewhere and in particular to the European Economic Community, with which we are already associated, for the necessary moral and material support.
